DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 3/22/2022. Claims 1-55 are pending and have been examined. 
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-55 are allowable. The following is the examiner’s statement of reason for allowance:   
The closest prior art of record cited are: Digalakis, et al. (US 5864810; Title: Method and apparatus for speech recognition adapted to an individual speaker), Oh, et al. (US 20120220899; Title: Apparatus and method of diagnosing health by using voice), and Salvador, et al. (US 9153231; Title: Adaptive neural network speech recognition models). Rationale for previous 35 USC 103 rejections are detailed in the previous Office action.
None of the above mentioned references either alone or in combination thereof teaches or makes obvious the specific combinations of limitations stated in the amended claims. 
Examiner’s Note:
(1) Regarding the applicant’s argument that distinguishing one physiological state from another based on speech is very different from distinguishing one word (or other unit of speech) from another. The examiner respectfully disagrees. Note that the system is distinguishing “the speech” resulting from a patient with different state of disease to determine the disease state.
(2) Regarding the applicant’s argument that the Amendment and Response to Official ActionUS 16/914,524Our ref. 1343-2003examiner's interpretation ("normal condition" and "diseased condition") conflicts with that both “stable state” and “unstable state” actually mean different "diseased state.” The examiner respectfully disagrees. Note that the system is to distinguish two different states based on different speech signal received. Are the two different states actually two diseased states or one diseased state and the other un-diseased state does not matter.
(3) Regarding the amended limitation that adapting/training a speaker-independent speech recognizer (discriminator) using training speech samples from a target patient, and with ONLY one health state but not the other state, the examiner considers this a different approach, but the technical validity is very questionable, to say the least. It is particularly concerning that this technical approach might indeed to applied in a health-related scenario. Does the saving of not collecting the training speech samples of the other health state of the target patient justify taking this risk? The classification boundary won’t be correct to make decision!
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		5/11/2022Primary Examiner, Art Unit 2659